MEMORANDUM**
*930We lack jurisdiction to consider Rashad Arnsworth’s appeal. The sentence imposed by the district court was within the parameters of the plea agreement, so Arnsworth’s knowing and voluntary waiver of his statutory right to appeal deprives us of jurisdiction to review the merits of his appeal. United States v. Joyce, 357 F.3d 921, 925 (9th Cir.2004).
DISMISSED for lack of jurisdiction.

 This disposition is not appropriate for publication and may not be cited to or by the *930courts of this circuit except as provided by Ninth Circuit Rule 36-3.